Title: To James Madison from John Stokely, 29 January 1815
From: Stokely, John
To: Madison, James


        
          Sir.
          Geo. Town Janr. 29th 1815 at 9 P.M.
        
        Having been informed that a Bill has passd Both Houses of Congress and now lacks nothing but the Signature of your Excellency to carry it into a Law, Establishing a Bank, Called the united States Bank, The Principles of this Bank Sir I know nothing about; but have understood that its Principles are Illy suited to the relief of the falling Credit of our country, & believing as I do that Some Efficient measures ought hastily, be adopted, to affoard means for the Support of the armies of our Country; and anxious as I am to Lend my feble aid, to the Support of the only System of Government under which I ever mean to live, I have hastened to forward the enclosed Project as a Smattering of the Principles of a Bank that I do believe would be Patronised, by Every real american friend, & Probabelly by many who do not deserve the appelation of friends to our Government, & most Certainly it would afoard ample resources as to money for the Prosecution of this defencive and distructive war, which I ever have believed and Still do believe was enevitable, unless indeed we had Tamely Surrendered up our national rights to G Britain and her Savage allies. Sir altho it is Probabel you have Seed this Project before this day, yet in the Great & weighty concerns with which, you are continually engaged, Possibly you may not have adverted to the advantages that Such a System would embrace in its Scope, or Posibly you might not have Seen it at all. Having been informed that your Excellency does hesitate whether to Sign the afsd Bill or not, I have used the Freedom to enclose you this Project, in hast⟨e⟩ lest it might be too Late. & I trust Sir, that you will not view this act as arrogant, but as it really is, founded upon the Purest motives, which

I do verely believe has ever Governed the actions of you[r] Excellency many indidious Propogations to the Contrary notwithstanding. Believe me to be with the Highest Consideration your obedient Humle Servt.
        
          John Stokely
        
        
          P.S. The enclosed Bill, I hapened to Preserve & when your Excellency has Purused it, if you Should think it worthy of Purusual, I hope you will hand it to The Honb James Monroe, on whom I shall call before I go to the west, & of whom I can get it aga⟨in.⟩
        
      